EXHIBIT 10.13


AMENDMENT NO. 3 TO SALE AND PURCHASE AGREEMENT


THIS AMENDMENT NO. 3 to the Sale and Purchase Agreement (this “Third
Amendment”), dated as of November 1, 2011, is between BOSTON SCIENTIFIC
CORPORATION (“BSC”) and STRYKER CORPORATION (the “Purchaser”). All capitalized
terms used herein without definition shall have the meaning assigned thereto in
the Agreement (as hereinafter defined), and, except as otherwise provided below,
references herein to a specific Section or Schedule will refer, respectively, to
the corresponding Section or Schedule of the Agreement.


WHEREAS, BSC and the Purchaser have entered into that certain Sale and Purchase
Agreement, dated as of October 28, 2010, as amended by the first amendment to
the Sale and Purchase Agreement dated as of January 3, 2011 (the “First
Amendment”) and as amended by the second amendment to the Sale and Purchase
Agreement dated as of July 1, 2011 (the “Second Amendment”) (together with all
schedules thereto and the Disclosure Schedule, the “Agreement”); and


WHEREAS, BSC and the Purchaser desire to amend the Agreement on the terms and
subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants in the Agreement and hereinafter set forth, and intending to be
legally bound hereby, BSC and the Purchaser hereby agree as follows:


1.
Amendment to Schedule 2.08(a). Schedule 2.08(a) is hereby amended by deleting
item 5.

2.
Amendment to Section 2.08(c). Section 2.08(c) is hereby amended to remove the
form of OUS Transfer Agreement for the Czech Republic from Exhibit 2.08(c).

3.
Amendment to Section 2.09. Section 2.09 is hereby amended by adding the word
“Czech Republic,” before the words “Hungary, the Philippines, Taiwan and
Thailand”.

4.
Amendments to Section 6.01 of the Disclosure Schedules. Section 6.01 of the
Disclosure Schedule is hereby amended to (a) remove the name of Robert Svitanic
and Michal Ruzek from the list of Deferred Closing Transfer Employees set forth
on Exhibit I to the First Amendment and (b) include the name of Robert Svitanic
and Michal Ruzek to the list of Delayed Transfer Employees set forth on Exhibit
H to the First Amendment.

5.
Other Amendments. The list of Exhibits to the Agreement will be updated to
reflect the amendments set forth in this Third Amendment.

6.
No Modification. On and after the effective date of this Third Amendment each
reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” or words
of like import referring to the Agreement shall mean and be a reference to the
Agreement as amended by this Third Amendment. The Agreement, as amended by this
Third Amendment, is and shall continue to be in full force and effect in
accordance with its terms, and except as expressly set forth in this Third
Amendment no other amendment or modification to the Agreement is agreed to or
implied.


--------------------------------------------------------------------------------


7.
Governing Law; Submission to Jurisdiction. This Third Amendment shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to choice or conflict of law principles that would
result in the application of any laws other than the laws of the State of
Delaware. All Actions arising out of or relating to this Third Amendment shall
be resolved in accordance with Sections 10.12 and 10.13 of the Agreement, which
are incorporated by reference herein as though fully set forth herein.

8.
Counterparts. This Third Amendment may be executed and delivered (including by
facsimile or pdf transmission) in one or more counterparts, and by each party
hereto in separate counterparts, each of which when executed shall be deemed an
original but all of which taken together shall constitute one and the same
agreement.

[The remainder of this page has been left blank intentionally.]






--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of BSC and the Purchaser has caused this Third
Amendment to be executed as of the date first written above by its respective
officers thereunto duly authorized.


BOSTON SCIENTIFIC CORPORATION
By: ___/s/ Vance Brown______________
Name:     Vance Brown
Title:     Vice President and Chief Corporate Counsel
                                


STRYKER CORPORATION
By: __/s/ Jeanne M. Blondia__________
Name:    Jeanne M. Blondia
Title:    Vice President and Treasurer


